Citation Nr: 0402589	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  99-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Columbia, South 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  A December 1994 RO decision denied entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision and advised of his right to appeal, but he did not 
do so, so the decision is final.

2.  Some of the evidence received since the December 1994 RO 
decision is neither duplicative nor cumulative, and some of 
it bears upon the specific matters under consideration, but 
none of the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since a 
December 1994 RO decision, so the claim for entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection, there must be 
evidence of an etiologic relationship, or link, between a 
current disability and events in service or an injury or 
disease incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  More specifically, service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD made in accord with the diagnostic criteria of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM), medical evidence linking 
the disorder to events in military service and, unless the 
claimant engaged in combat with the enemy or was held as a 
prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that the inservice 
events occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).

The veteran claimed entitlement to service connection for 
PTSD in October 1993.  In a November letter, the RO asked for 
information regarding his military service, including 
information regarding traumatic events he experienced there, 
but he did not respond.

A September 1993 record by a psychiatrist at the VA mental 
hygiene clinic noted the veteran's seven-year history of 
"nerves real bad," and that there were no PTSD symptoms.  
The assessment was adjustment disorder with depressed mood, 
secondary to job stress, and rule out personality disorder.

In a statement received in August 1994, the veteran said he 
had been stationed at two air bases in Thailand.  He claimed 
that the air bases were threatened by "infiltrators" 
(quotation marks in the original) who tried to enter the 
bases and blow them up.  He said that, on one occasion, two 
infiltrators were captured by security police and, on 
another, infiltrators murdered about 20 airmen two buildings 
away by slitting their throats.  He said he had nightmares 
about Thailand.

In the December 1994 decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
decision, and advised of his right to appeal it, but he did 
not do so.  Thus, the December 1994 decision is final.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a) 
(2003).

In 1998, the veteran sought to reopen his claim, but final VA 
decisions are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In 
order to reopen a claim concluded by a final decision, VA 
must receive new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New and material 
evidence" is evidence not previously reviewed by VA 
adjudicators that is neither cumulative nor duplicative, that 
relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).

(The Board notes, parenthetically, that 38 C.F.R. § 3.156 was 
amended August 29, 2001, to require that new and material 
evidence sufficient to reopen a claim must also raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2002).  The appellant applied to reopen 
his claim before the amendment to 38 C.F.R. § 3.156(a) became 
effective, so the amendment is not applicable here.  See 66 
Fed. Reg. 45630 (Aug. 29, 2001).

Evidence received since the December 1994 RO decision 
includes an April 1998 record by a nurse at the VA mental 
hygiene clinic that reflects a diagnosis of major depression.  
The next record in the file was by the same nurse, dated in 
July 1998, and noted the following:  "Doing better but lots 
of anger/hostility towards ex boss.  Need to go back to work 
to pay bills.  Need to be retrained.  Paxil helping mood 
alot.  GAF 50."  [Sic.]  The diagnosis was PTSD but, 
conspicuous in its absence was any reference to stressor 
events the veteran experienced in service or to the other 
PTSD diagnostic criteria listed in the DSM.

In the November 1998 decision, the RO denied service 
connection for PTSD.

Records by a VA vocational rehabilitation specialist, the 
last of which was dated in October 1998, addressed the 
veteran's financial problems and reflected diagnoses of PTSD.

Subsequent records by the VA nurse noted the veteran's 
current complaints and his financial problems.  An October 
1999 record noted that depression had improved, and the 
diagnosis on that record was major depression.  A November 
1999 record, the last record by the nurse, reflected a 
diagnosis of PTSD.
In his Substantive Appeal, the veteran requested a hearing 
chaired by a member of the Board.  Such a hearing was 
scheduled for December 2000, but he failed to report for it.

In an August 2002 letter, the RO asked the veteran for 
specific information about stressor events he experienced in 
service so that supporting evidence could be obtained, but he 
failed to respond.

An August 2002 record by a nurse practitioner from the VA 
primary care clinic noted that a screen for depression was 
negative.

Another hearing was scheduled for the veteran in October 
2003, but he failed to report for that hearing as well.

The evidence received since the December 1994 RO decision 
consists of VA treatment records.  Many of those records are 
from the primary care clinic and not relevant to the claim.  
However, other records, from the mental hygiene clinic and 
from the vocational rehabilitation specialist, reflect 
diagnoses of PTSD made, apparently, by the nurse.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

First, it is not clear that a nurse, even one assigned to a 
mental hygiene clinic, is competent to diagnose a psychiatric 
disorder.  LeShore, Layno.  Second, a PTSD diagnosis must be 
made in accord with the DSM.  38 C.F.R. §§ 3.304(f), 4.125.  
The very first PTSD diagnostic criterion in the DSM is that 
events the patient experienced involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  Since the nurse did not report 
stressor events the veteran experienced in service, or 
address the other PTSD diagnostic criteria listed in the DSM, 
it is clear that her PTSD diagnosis was not based on the DSM.  
Miller, Reonal.

Evidence from the VA nurse is new, and addresses a previously 
unestablished fact necessary to substantiate the claim-a 
diagnosis of PTSD-but it is not competent evidence, so it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge.  Accordingly, 
the Board finds that new and material evidence has not been 
received with which to reopen the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In a February 2002 letter to the veteran, The RO explained 
VCAA, advised him of the nature of evidence needed to 
substantiate a service-connection claim, and solicited from 
him the location of relevant evidence.  In a March 2003 
letter to the veteran, the RO again explained VCAA, advised 
him of evidence needed to substantiate a claim for service 
connection for PTSD, and again solicited from him the 
location of relevant evidence.  Thus, notice required by VCAA 
was issued after the November 1998 RO decision, but VCAA 
notice should precede the initial RO decision.  Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims 11 (Ct. App. 
Vet. Cl. Jan. 13, 2004).  However, in this case, the RO made 
clear to the veteran the nature of the evidence needed to 
substantiate his claim, but the veteran failed to respond to 
the notices.  In view of the foregoing, the Board finds that 
the veteran received adequate VCAA notice and that any error 
in the timeliness of it is harmless.  Sanchez v. Derwinski, 2 
Vet. App. 330, 333 (1992) (error that would not change the 
resolution of appellant's claim is harmless).

With regard to the duty to assist the claimant to obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased evaluation.  In a 
claim such as this, where the veteran has previously had the 
advantage of VA's assistance, but the claim was nevertheless 
denied and the denial became final, the duty to assist does 
not arise until new and material evidence has been received 
with which to reopen the claim.  Elkins v. West, 12 Vet. App. 
209, 219 (1999) (en banc).  The claim then takes on the 
character of an original claim, and VA has a duty to assist 
him in developing evidence in support thereof.  If the rule 
were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.

Since new and material evidence has not been received with 
which to reopen the claim, VA has no duty to assist the 
veteran further in obtaining relevant evidence.  Still, the 
Board notes that the veteran did not reply to VCAA notices 
sent him, or to the August 2002 letter seeking information 
about stressor events, and he did not report for hearings 
scheduled at his request.  The duty to assist is not a one-
way street, and a veteran cannot passively wait for 
assistance when his cooperation is needed for evidentiary 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, in the November 1998 decision, the RO reviewed de 
novo all of the evidence relative to the veteran's claim, but 
the Board has found herein that the December 1994 RO decision 
was a final disallowance of the claim, and that new and 
material evidence is needed to reopen it.  Thus, the Board's 
review of the evidence has been somewhat more limited than 
was that of the RO.  When the Board addresses in its decision 
a matter that has not been addressed by the RO, or addresses 
a matter in a different way, it must consider whether the 
appellant's due process rights-rights to notice and 
opportunity to be heard-are abridged thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 392-5 (1993); VAOPGCPREC 16-92 (Nov. 
3, 1992).  However, as the Court of Appeals for Veterans 
Claims said:

It is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.

Bernard, at 392.  Thus, with regard to the issue of whether 
new and material evidence has been submitted with which to 
reopen a claim for basic entitlement to VA compensation 
benefits, it would be folly to assume that the appellant 
would have submitted different evidence than that received 
had he known of the requirement for new and material 
evidence, and the Board commits no such folly.  Rather, the 
Board finds that he submitted all of the evidence pertinent 
to his claim of which he was aware.  The Board has considered 
whether his rights will be abridged if the Board reviews the 
evidence for that which is new and material, and concludes 
that they will not.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (the Board must review all questions 
necessary to the decision in a matter regardless of the scope 
of review by the RO).




ORDER

New and material evidence has not been received since a 
December 1994 RO decision, so the claim for entitlement to 
service connection for PTSD is not reopened.




____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



